Citation Nr: 1825233	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-02 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for service-connected cervical spine degenerative joint and disc disease (cervical spine disability) prior to May 17, 2011 and on and after August 31, 2011, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial disability rating in excess of 30 percent for service-connected tension headaches. 

3.  Entitlement to service connection for a neurological disorder of the left upper extremity, to include carpal tunnel syndrome, including as secondary to the service-connected cervical spine disability.

4.  Entitlement to an extension of the temporary total (TTE) evaluation beyond August 31, 2011 for treatment for the service-connected cervical spine disability.

5.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife, Veteran's son and daughter


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1968 to January 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal, in part, from January 2012, December 2013, and November 2015 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2016, the Veteran, his spouse, son and daughter testified before the undersigned at a videoconference hearing.  A copy of the hearing transcript has  been associated with the claims file.  During the hearing, the Veteran's representative waived initial RO consideration of evidence submitted at the hearing.  

During the pendency of this appeal, in November 2016, the Veteran filed a claim for TDIU.  The Veteran indicated that he was unemployed, in part, as a result of his service-connected cervical spine disability and headaches.  Thus, the Board finds that an inferred claim of entitlement to TDIU must be included as part and parcel of the underlying claims for increased and initial ratings for the service-connected cervical spine disability and headaches, rather than a separate claim for benefits.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).

In addition, the RO originally adjudicated the Veteran's claim for a neurological disability of the left upper extremity as entitlement to service connection for left upper extremity radiculopathy.  In light of post-service diagnoses of carpal tunnel syndrome, the Board has expanded the claim to include all neurologic disabilities of the left upper extremity.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Finally, after issuance of May 2016 and August 2016 Supplemental Statement of the Case (SSOC) and Statement of the Case, VA received VA Knee and Lower Leg, Scar and Foot Disability Benefits Questionnaires (DBQs) and VA Vocational Rehabilitation Records.  As these records are either not relevant or are duplicative of those already of record, such as the medical records associated with the Veteran's Vocational Rehabilitation records which are duplicative of those found with his Social Security Administration records, they are not pertinent to the issues on appeal.  Thus, a remand to have the Agency of Original Jurisdiction (AOJ) address this evidence in a SSOC is not required.  38 C.F.R. §§ 19.37. 20.1304 (2017).  A remand is required, however, for reasons that are discussed below. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regarding each of the claims on appeal, remand is required to obtain recent VA treatment records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 C.F.R. § 3.159(c)(2).  During the Board hearing, the Veteran testified that he had undergone an electromyography (EMG) of his left upper extremity at a VA facility on September 27, 2016.  In addition, in his November 2016 TDIU claim, the Veteran indicated continued VA treatment for his cervical spine and headaches.  Although VA treatment records dated through August 2, 2016 are of record, more recent reports are absent.  Thus, remand is required to attempt to obtain these records.

Regarding the claims for increased evaluations of the cervical spine disability and for tension headaches, remand is required to attempt to obtain private medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c) (2017).  This includes making reasonable efforts to obtain relevant private medical records.  38 C.F.R. 
§ 3.159(c)(1).  Here, on the November 2016 TDIU claim form, the Veteran reported that from January 2014, he had continued to receive treatment for his cervical spine and headaches from Dr. JB.  There are no recent private treatment records from Dr. JM.  Attempts should be made to obtain these records on remand.

Additionally, a new VA examination is necessary regarding the increased evaluation claim for the cervical spine disability.  In increased evaluation claims, a VA examination of the joints must, wherever possible, include the results of the range of motion testing as described in 38 C.F.R. § 4.59.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Specifically, VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 38 C.F.R. § 4.59; Correia, 28 Vet. App. 158.  Here, although the September 2015 VA examiner noted range of motion testing of the cervical spine and found that there was pain with weight bearing, the examiner did not note passive and active range of motion testing.  

Additionally, although a 2015 VA examination noted 20 degrees of forward flexion, left lateral flexion to 10 degrees, and right lateral flexion to 10 degrees, at the Board hearing, the Veteran reported his cervical spine was fused and he had no forward flexion or lateral rotation of his cervical spine.  Thus, clarification is required.

Regarding the Veteran's neurological disorder of the left upper extremity, remand is required or a VA examination.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Here, the Veteran's service treatment records disclose that he had fractured his C6-7 vertebrae during a diving accident in April 1968.  A July 1969 neurological consult reflects that as a result of the diving accident, the Veteran complained of weakness of both hands and pain in the shoulders and neck.  At that time, a physical evaluation of the Veteran revealed deep tendon reflexes that were 2+ and symmetrical.  There were no pathological reflexes or loss of strength.  August and September 1970 service records reflect that the Veteran had complained of tingling of the left hand ever since he had been involved in a diving accident two years previously.  A physical evaluation of the Veteran in August 1970 revealed extension hypoesthesias of the left palm and index finger with a slight decrease in strength of the left arm.  In September 1970, the examining clinician assessed chronic cervical disc disease.  A January 1971 service separation examination report reflects that the Veteran's upper extremities were evaluated as "normal."  On an accompanying Report of Medical History, the Veteran indicated that he had had a painful or "trick" shoulder or elbow.  The examining clinician noted that the Veteran had sustained a fracture of the C6-7 and had numbness of the left arm.  

At the VA examinations in September 2015 and July 2016, the examiners concluded that the Veteran's left upper extremity sensory decrease was more likely than not related to carpal tunnel syndrome.  However, neither VA examiner provide a nexus opinion regarding the carpal tunnel syndrome, to include whether it was related to active service or caused or aggravated by the service-connected cervical spine disability.  Thus, on remand, this should be done.

Regarding the claim for an increased evaluation for the service-connected tension headaches, remand is required for a current examination.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997). VA last examined the Veteran to determine the severity of his service-connected headache disability in September 2015.  (During that examination, the Veteran was noted to have prostrating headaches that were sensitive to sound, associated with constant head pain, lasted a day; occurred once a month; and, were not productive of severe economic adaptability.  During the November 2016 hearing, the Veteran testified that he experienced daily incapacitating headaches that were associated with noise and light sensitivity, blurry vision and irritability that lasted six to eight hours and required medication.  Thus, the Veteran has maintained that there has been an increase in severity of his headaches since the September 2015 VA examination, and a new examination is warranted.  

The claims of entitlement to an extension of the temporary total assigned beyond August 31, 2011 for treatment for the service-connected cervical spine disability and entitlement to TDIU are inextricably intertwined with the issues being remanded herein, notably the issue of entitlement to an increased rating in excess of 20 percent for the service-connected cervical spine disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).  As such, the Board finds that a remand is required for contemporaneous adjudication. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any records of the Veteran from VA facilities, notably the Zablocki VAMC dated from August 2, 2016 to the present, to specifically include an EMG of the Veteran's left upper extremity, performed on September 17, 2016.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2. After obtaining any additional authorization and information from the Veteran, contact Dr. JB and request all treatment records of the Veteran, dated from January 2014 to the present.  If a negative response is received, or if no response is received from Dr. JB, the claims file should be properly documented in this regard and the Veteran and his representative should be so informed.  Any and all efforts to secure such records must be properly documented in the claims file.

3. After completing the above directives, schedule the Veteran for a VA examination to determine the severity of the cervical spine disability.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The appropriate Disability Benefits Questionnaire shall be utilized.

First, the examiner is also asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner must test the range of motion and pain of the left knee in active motion, passive motion, weight-bearing, and non-weight-bearing.  The examiner must also conduct the same testing on the right knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

Second, describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion must also be noted.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.  Should the examiner state that he or she is unable to offer such an opinion without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner is directed to do all that reasonably can be done to become informed before such a conclusion, to include ascertaining adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means.

Third, note the nature and severity of any objective neurological impairment that is associated with the cervical spine disability.  For each impairment noted, please indicate the nerve roots involved and the severity of the symptoms (e.g., mild, moderate, severe). 

Fourth, comment on the impact the Veteran's service-connected cervical spine disability on his ability to perform tasks in a work-like setting.

4. After any additional records are associated with the claims file, provide the Veteran with a VA examination to determine the etiology of any current neurological disability of the left upper extremity, notably carpal tunnel syndrome.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

For each diagnosed neurological disorder of the left upper extremity, to specifically include carpal tunnel syndrome, the examiner must provide the following opinions:

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's left upper extremity neurological disorder, to include but not limited to, carpal tunnel syndrome, had its onset during, or is etiologically related to his period of military service, to include the Veteran's complaints of left hand numbness as a result of a diving accident that resulted in C6-7 fractures in 1968?

In answering question a), the examiner is requested to comment on the following service treatment records: 

(i) July 1969 neurological consult reflecting that the Veteran had complained of weakness of both hands and pain in the shoulders and neck.  There were no pathological reflexes or loss of strength; (ii) August and September 1970 service records reflecting that the Veteran had complained of tingling of the left hand ever since he had been involved in a diving accident two (2) years previously.  A physical evaluation of the Veteran in August 1970 revealed extension hypoesthesias of the left palm and index finger with a slight decrease in strength of the left arm.  In September 1970, the examining clinician entered an assessment of chronic cervical disc disease; (iii) January 1971 service separation examination report reflecting that the Veteran's upper extremities were evaluated as "normal;" and, (iv) January 1971 Report of Medical History, wherein the Veteran indicated that he had had a painful or "trick" shoulder or elbow.  The examining clinician noted that the Veteran had sustained a fracture of the C6-7 and had numbness of the left arm.  

b) If the examiner concludes that the Veteran's neurological disability of the left upper extremity, to include but not limited to, carpal tunnel syndrome is not related to military service, he or she should provide a response to the following question: 

Is it at least as likely as not (50 percent or greater likelihood) that any diagnosed neurological disorder of the left upper extremity, to include, but not limited to, carpal tunnel syndrome, has been caused or aggravated by the service-connected cervical spine disability?

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected tension headaches.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  Additionally, the examiner must address the impact of the Veteran's headaches on his ability to be gainfully employed.

6. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7. Ensure compliance with this remand.  If there is a deficiency, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

8. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated, to include adjudication of the claim of entitlement to TDIU.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative that addresses all evidence received since issuance of a May 2016 SSOC and August 2016 SOC.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

